Dismissed and Memorandum Opinion filed December 13, 2016.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-16-00549-CV

    UNCLE V'S SALVAGE ENTERPRISES, INC., AND VAN D. WARE,
                   INDIVIDUALLY, Appellants
                                         V.

                   DYRO PRODUCTIONS INC., Appellee

             On Appeal from the County Civil Court at Law No. 2
                           Harris County, Texas
                      Trial Court Cause No. 1052925

                 MEMORANDUM                     OPINION


      This is an appeal from a judgment signed July 12, 2016. The notice of
appeal was filed July 12, 2016. To date, our records show that appellants have not
paid the appellate filing fee. See Tex. R. App. P. 5 (requiring payment of fees in
civil cases unless party is excused by statute or by appellate rules from paying
costs). Tex. Gov’t Code Ann. § 51.207.
      On October 4, 2016, this court ordered appellants to pay the appellate filing
fee on or before October 19, 2016, or the appeal would be dismissed. Appellants
have not paid the appellate filing fee. Accordingly, the appeal is ordered dismissed.
See Tex. R. App. P. 42.3(c) (allowing involuntary dismissal of case because
appellant has failed to comply with notice from clerk requiring response or other
action within specified time).


                                       PER CURIAM

Panel consists of Justices Boyce, Busby, and Wise.




                                         2